              Case 1:20-cr-00412-AT Document 114 Filed 05/13/21 Page 1 of 2

                                                                                                  Mayer Brown LLP
                                                                                       1221 Avenue of the Americas
                                                                                         New York, NY 10020-1001
                                                                                           United States of America

                                                                                                T: +1 212 506 2500
                                                                                                F: +1 212 262 1910

May 13, 2021                                                                                        mayerbrown.com


BY ECF                                                                                           Daniel L. Stein
                                                                                                            Partner
                                                                                                T: +1 212 506 2646
The Honorable Analisa Torres                                                                    F: +1 212 849 5573
                                                                                            DStein@mayerbrown.com
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      United States v. Brian Kolfage, et al.,
                20 Cr.412 (AT)

Dear Judge Torres:

        As you know, we represent Andrew Badolato in the above-captioned matter. Mr.
Badolato has been released, subject to conditions, including a condition restricting his travel to
the Middle District of Florida, the Southern District of New York, the District of Columbia, and
all points in between for the purpose of traveling to meet with counsel. Since Mr. Badolato’s
livelihood as an entrepreneur largely requires travel to various parts of the country to conduct
business, the condition restricting his travel has adversely impacted Mr. Badolato’s ability to
financially support himself and his family.

       Mr. Badolato has diligently adhered to all of the conditions of his pretrial release and he
has timely appeared for all hearings. A modification of the conditions restricting his travel will
make it possible for Mr. Badolato to earn a regular income during the pendency of this matter.

        Accordingly, we respectfully request a permanent modification to Mr. Badolato’s pretrial
release conditions to allow him to travel within the continental United States. All travel outside
of the Middle District of Florida, where Mr. Badolato currently resides, will be subject to pre-
approval and monitoring by his supervising Pretrial Services Officer, Jim Haskett. Pretrial
Services has advised that it has no objections to this modification. We have also advised
government counsel of this modification and AUSA Robert Sobelman has advised that the
Government has no objection.

Respectfully Submitted,




Daniel L. Stein
Partner




741581657.1
            Case 1:20-cr-00412-AT Document 114 Filed 05/13/21 Page 2 of 2
Mayer Brown LLP


    The Honorable Analisa Torres
    May 13, 2021
    Page 2



    cc:      All Counsel of Record
             Jim Haskett
             U.S. Pretrial Services Officer (via email)




    741581657.1
